      Case 2:19-cv-00037-WHA-CSC Document 22 Filed 08/12/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                NORTHERN DIVISION

ERIC DUMOULIN, Reg. No. 68792-018,           )
                                             )
       Petitioner,                           )
                                             )
            v.                               )   CIVIL ACTION NO.: 2:19-CV-37-WHA
                                             )
WALTER WOODS, SR., WARDEN,                   )
                                             )
       Respondent.                           )


                                             ORDER

       On July 22, 2020, the Magistrate Judge entered a Recommendation to which no timely

objections have been filed. Doc. 21. Upon an independent review of the file and upon

consideration of the Recommendation, it is ORDERED that the Recommendation is

ADOPTED, and this petition is DISMISSED as moot because a more favorable decision

on the merits would not entitle Petitioner to any relief.

       A Final Judgment will be entered separately.

       Done, this 12th day of August 2020.




                                               /s/ W. Harold Albritton
                                             W. HAROLD ALBRITTON
                                             SENIOR UNITED STATES DISTRICT JUDGE
